 Case 1:21-cv-00041-JB-B Document 5 Filed 02/18/21 Page 1 of 1   PageID #: 32



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

SHERMAN ANTWAN BROADHEAD,            *
# 246842,                            *
                                     *
       Plaintiff,                    *
                                     * CIVIL ACTION NO. 21-00041-JB-B
vs.                                  *
                                     *
JUDGE JOHN R. LOCKETT,               *
                                     *
       Defendant.

                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report   and   Recommendation     of   the

Magistrate Judge made under 28 U.S.C. § 636 (b)(1)(B) is ADOPTED

as the opinion of this Court.          It is ORDERED that Plaintiff’s

complaint be and is hereby DISMISSED without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B)(i) and (ii), because Plaintiff’s claims

are either frivolous or fail to state a claim upon which relief

may be granted.

       DONE and ORDERED this 18th day of February, 2021.


                                    /s/ JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE
